PER CURIAM.
After the preliminary examination of the verified petition which has been presented to the Appellate Division in this matter, the prescribed method of procedure in cases of this kind requires the issuance of a formal order directing the accused attorney to show cause why he should not be suspended from practice or removed from office. Anonymous, 22 Wend. 656; Percy’s Case, 36 N. Y. 651; Matter of Brewster, 12 Hun, 109; and Matter of Eldridge, 82 N. Y. 161, 37 Am. Rep. 558. That course will be pursued in the present case; and if, upon the return of the order to show cause, the attorney makes the same denials which he has already made informally, the matter will be sent to a referee to take testimony, in accordance with the practice approved by the Court of Appeals in the Eldridge Case.